Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 1/29/2021.  Upon further review of the IDS filed 12/8/2020 and an updated search, the following is a non-final office action with new grounds of rejection.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims remain 1-19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8, 12-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0066384 to Finestone.
With regard to claims 1, a rack for a truck comprising: a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail 
With regard to claim 2, wherein the first end (driver side) of said first support structure (12) and the first end (driver side) of the second support structure (14) are configured to be positioned in the first rail (20, driver side) and wherein the second end (passenger side) of the first support structure (12) the second end (passenger side) of the second support structure (14) are configured to be positioned in the second rail (20, passenger side).

With regard to claim 6, wherein each of said first support structure (12) and said second support structure (14) are C-shaped (see fig. 2).
With regard to claim 8, wherein each of said support structures (12, 14) define a plurality of tie down points (fig. 2 shows numerous tie down points).
With regard to claims 12-13, wherein the first rail and the second rail (20, PAR 0022) are configured to be attached to opposite sides and opposite walls that border a bed of a truck (figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 3, 10-11, 18-19, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2017/0066384 to Finestone in view of US 5,494,327 to Derecktor.
As discussed above and with regard to claim 3, Finestone discloses the invention substantially as claimed including a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail having a first end and a second end, and a first support structure (12, PAR 0023, fig. 2) and a second support structure (14) each having a first end (driver side) and a second end (passenger side) and comprising a cross member (24,32, respectively) having a first end (driver side) and a second end (passenger side), each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system (via 28, PAR 0023) and wherein at least said first support structure is configured to be slidably positioned within said rail system (20 has track formations 38 that slidably engage formations 40 on 28, PAR 0029).  Finestone does not disclose the second support structure (14) configured to be slidably positioned within the rail system.  Derecktor discloses a similar rail system having first and second support structure (12, fig. 1) that engage a rail system on a truck bed (see 28, fig. 1).  Derecktor further teaches that both the first and second support structures can be slidably positioned within the rail system (via sliding lock assemblies 30, fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply 
As discussed above and with regard to claims 10-11, Finestone discloses the invention substantially as claimed including a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail having a first end and a second end, and a first support structure (12, PAR 0023, fig. 2) and a second support structure (14) each having a first end (driver side) and a second end (passenger side) and comprising a cross member (24,32, respectively) having a first end (driver side) and a second end (passenger side), each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system (via 28, PAR 0023) and wherein at least said first support structure is configured to be slidably positioned within said rail system (20 has track formations 38 that slidably engage formations 40 on 28, PAR 0029).  Finestone does not disclose the use of tie down straps or bungie cord and does not disclose the cross members to include a plurality of slide stops.  The use of tie down straps or bungie cords as well as slide stops on cross member racks are common and well known in the art.  Derecktor shows a plurality of slide stops (100, 102) on each cross member and also discloses that such tie downs (PAR 9) are for the purpose of securing objects to the rack.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Derecktor to Finestone and to use such tie down means as a strap or bungie cord.  A person of ordinary skill would have been 
As discussed above and with regard to claims 18-19, Finestone discloses the invention substantially as claimed including a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail having a first end and a second end, and a first support structure (12, PAR 0023, fig. 2) and a second support structure (14) each having a first end (driver side) and a second end (passenger side) and comprising a cross member (24,32, respectively) having a first end (driver side) and a second end (passenger side), each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system (via 28, PAR 0023) and wherein at least said first support structure is configured to be slidably positioned within said rail system (20 has track formations 38 that slidably engage formations 40 on 28, PAR 0029).  Finestone does not disclose wherein the first and second rails and the support structures are formed of aluminum.  The use of aluminum in vehicle cargo racks is common and well-known in the art.  Derecktor discloses rails (28) fabricated from aluminum (PAR 3) as well as the rack and rail system are made from aluminum or other suitable materials, PAR 5, 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Derecktor to Finestone.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for .
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2017/0066384 to Finestone in view of US 2,720,414 to Hart.
As discussed above and with regard to claim 5, Finestone discloses the invention substantially as claimed including a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail having a first end and a second end, and a first support structure (12, PAR 0023, fig. 2) and a second support structure (14) each having a first end (driver side) and a second end (passenger side) and comprising a cross member (24,32, respectively) having a first end (driver side) and a second end (passenger side), each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system (via 28, PAR 0023) and wherein at least said first support structure is configured to be slidably positioned within said rail system (20 has track formations 38 that slidably engage formations 40 on 28, PAR 0029).  Finestone does not disclose wherein the rack and rail system is height adjustable.  Hart discloses a similar rack system for a truck bed comprising opposing side support structures and cross members and a system that is both length and height adjustable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Hart to Finestone.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a truck bed rack system that is both length and height adjustable.
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2017/0066384 to Finestone in view of US 2013/0306694 to Langseder.
As discussed above and with regard to claim 7, Finestone discloses the invention substantially as claimed including a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail having a first end and a second end, and a first support structure (12, PAR 0023, fig. 2) and a second support structure (14) each having a first end (driver side) and a second end (passenger side) and comprising a cross member (24,32, respectively) having a first end (driver side) and a second end (passenger side), each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system (via 28, PAR 0023) and wherein at least said first support structure is configured to be slidably positioned within said rail system (20 has track formations 38 that slidably engage formations 40 on 28, PAR 0029).  Finestone does not show wherein the rack and rail system comprises support structures including rollers.  The use of rollers on support structure cross members is well known and expected in the art.  Langseder discloses a similar truck bed rack and rail system having support structure cross members with rollers (46, see fig. 2 of Langseder).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Langseder to Finestone.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a truck bed rack system including support structure cross members with rollers in order to more easily load and unload cargo supported thereon.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2017/0066384 to Finestone in view of US 6,520,723 to Christensen.
As discussed above and with regard to claim 9, Finestone discloses the invention substantially as claimed including a rail system comprising a first rail and a second rail (20 driver and passenger side, PAR 0022, fig. 2), each rail having a first end and a second end, and a first support structure (12, PAR 0023, fig. 2) and a second support structure (14) each having a first end (driver side) and a second end (passenger side) and comprising a cross member (24,32, respectively) having a first end (driver side) and a second end (passenger side), each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system (via 28, PAR 0023) and wherein at least said first support structure is configured to be slidably positioned within said rail system (20 has track formations 38 that slidably engage formations 40 on 28, PAR 0029).  Finestone does not disclose a winch attached to one of the cross members.  Christensen shows a similar rack system for a truck bed having a winch attached to each cross member (see fig. 1 of Christensen), the winch having tie down straps attached thereto.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to apply the teachings of Christensen to Finestone.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a truck bed rack system that comprises a winch attachment.
Claims 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,494,327 to Derecktor in view of US 10,131,286 to Jimenez Hernandez et al.
With regard to claims 14-17, Derecktor discloses the invention substantially as claimed including a rack for a truck comprising: a rail system comprising a first rail and a second rail (28, fig. 1, driver and passenger side), each rail having a first end and a second end, the second rail configured to be spaced apart from and positioned parallel to the first rail (see fig. 1); and a first support structure and a second support structure (12, 30, fig. 1, driver and passenger side) each having a first end and a second end and comprising a cross member (80) having a first end and a second end, each cross member configured to laterally extend between said first rail and said second rail, wherein said first support structure and said second support structure are configured to engage with said rail system and wherein said first and second support structures are configured to be slidably positioned (PAR 2) within said rail system such that said first support structure abuts said second support structure in an unloaded configuration and is separated from said second support structure in a loaded configuration (each support structure, 12, 30, may be locked and unlocked, i.e. may be stopped at secured at any desired location along rails 28, via lock 32, PAR 6, 15).  Derecktor does not teach the first support structure is configured to be slidably positioned by electronic controls (claim 14), the second support structure is configured to be slidably positioned by electronic controls as to at least one of vertical height or along the first rail and the second rail (claim 15), or the electronic controls are controlled by a user remote (claims 16-17).  Jimenez Hernandez et al teaches a roof rack system comprising a rail system 10 with first 18 and second 20 rails that are spaced apart and parallel to each other.  Jimenez Hernandez et al. further teaches a first support structure 14 having a first end 26 and second end 28 with the cross member there between and second support structure 16 having a first end 30 and a second end 32 with a cross member there between.  There are first and second drive modules 34, 42 with included first and second controllers 36, 44 connected to first and second drive motors 38, 46 that all for the first and second support structures to be slidably positioned along the rails.  The first and second controller 36, 44 area computing device or an electronic control unit (ECU). The operator interfaces 92, 94 includes buttons to allow an operator to control the position of the first and second support structure and may be provided on a key FOB (user remote).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jimenez Hernandez et al., specifically the automatic or electronic control of the slidable position of the first and second support structures of Derecktor as well as a user remote to be able to control the position of the first and second support structures in order to allow an operator to position the first and second support structures in their desired position without having to manually or physically move them to their position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

2/22/2021